Motion for Emergency Stay
Denied; Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
10, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00189-CV
____________
 
IN RE FIDEL ALMENDAREZ, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On March 4, 2011, relator filed a motion for emergency stay
and petition for writ of mandamus in this court.  See Tex. Gov’t Code
Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his
motion, relator requests an emergency stay pending determination of the merits
of his petition.  In the petition, relator asks this court to compel the
Honorable Kyle Carter, presiding judge of the 125th District Court of Harris County,
to set aside his order of November 11, 2009.[1]
            Currently pending in this court is an appeal from that
judgment, No. 14-10-00085-CV; Fidel Almendarez v. Roy Valentine.  Relator does not assert, much less
demonstrate, that his appeal is an inadequate remedy at law.  See Walker v.
Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).  
            Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator’s petition for writ of mandamus and
motion for emergency stay.
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Brown, Boyce, and Jamison.




[1]
Relator’s petition incorrectly identifies the date of judgment as November 9,
2009.